DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the application
Receipt of Applicant’s request for continued examination filed on November 16, 2021 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered. 

Claims 1-5, 8, 11, 14-19, 21, 23, and 27-28 are currently pending wherein claims 1, 5, 8, 18-19, and 27-28 read on a cure in place composition, claims 2, 11, and 21 read on a cure in place composition, claims 3-4, 14, and 23 read on a cure in place liquid composition, claim 15 reads on a construction containing the composition of claim 1, claim 16 reads on a construction containing the composition of claim 2, and claim 17 reads on a construction containing the composition of claim 3.

Allowable Subject Matter
Claims 1-5, 8, 11, 14-19, 21, 23, and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Zajaczkowski et al (US 2010/0120931).

Summary of claim 1:
A cure in place composition comprising:
a pressure sensitive adhesive comprising 50-80 wt% of an acrylic base polymer having a molecular weight (Mw) of 250,000-750,000;
20-40 wt% of at least one structural diluent containing crosslinkable functionality for crosslinking in place;
0-0.5 wt% of at least one metal chelate crosslinker;
0.01-2 wt% of a curative; and
0-10 wt% of stabilizer/process aid,
wherein the pressure sensitive adhesive converts to a structural adhesive upon exposure to a stimulus, and
wherein the stimulus is selected from the group consisting of radiation, heat, moisture, pressure, ultrasound, chemical exposure, and combinations thereof.

Summary of claim 2:
A cure in place composition comprising:
a pressure sensitive adhesive comprising 50-80 wt% of an acrylic base polymer having a molecular weight (Mw) of 250,000-750,000;
20-40 wt% of at least one structural diluent containing crosslinkable functionality for crosslinking in place;
0-30 wt% of at least one acrylic-epoxy functional component;
0-0.5 wt% of at least one metal chelate crosslinker;
0.01-2 wt% of curative; and
0-10 wt% of stabilizer/process aid,
wherein the pressure sensitive adhesive converts to a structural adhesive upon exposure to a stimulus, and
wherein the stimulus is selected from the group consisting of radiation, heat, moisture, pressure, ultrasound, chemical exposure, and combinations thereof.

Summary of claim 3:
A cure in place liquid composition comprising:
a pressure sensitive adhesive comprising 70-80 wt% of a bodying component comprising an acrylic base polymer having a molecular weight (Mw) of 15,000-250,000;
15-20 wt% of at least one structural diluent containing crosslinkable functionality for crosslinking in place;
0.01-5 wt% of a photoinitiator; and
0-10 wt% stabilizer/process aid,
wherein the pressure sensitive adhesive converts to a structural adhesive
upon exposure to a stimulus, and
wherein the stimulus is selected from the group consisting of radiation, heat, moisture, pressure, ultrasound, chemical exposure, and combinations thereof.

Zajaczkowski teaches a pressure sensitive adhesive (abstract) that contains an acrylate polymer (abstract) wherein the acrylate polymer has a molecular weight of greater than 100,000 (0012) and is at a concentration of 2300 grams in a composition having 3765.65 grams (reading on 61.08%) (0075 example 2).  Zajaczkowski further teaches the addition of a tackifier (0036) at a concentration of 500.26 grams (reading on 13.28%) (0075).  Zajaczkowski teaches the addition of gamma-glycidoxypropyl trimethoxy silane (0059) (as applicants cite in the specification and claim 18 as reading on a structural diluent) at a concentration from 0.01 to 15% by weight (0060).  Zajaczkowski teaches the polymer to be polymerized prior to using as an adhesive (reading on pre-polymerized) (0109).  Zajaczkowski teaches addition of a catalyst (0058) at a concentration of 0.5% (0124).  However, Zajaczkowski does not teach or fairly suggest the claimed composition wherein the amount of the structural diluent is at the claimed concentration.  Applicants have further shown that when the concentration of the structural diluent is lower than the claimed ranges, the tensile strength and T-peel values are negatively affected.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763